Title: To Thomas Jefferson from Henry Williams, 4 June 1807
From: Williams, Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Charlottesville 4 June 1807
                        
                        Two Es. came into my hands some time past [vs] Wm. Stuart and James Walker, his appearance bail, which I have levied,
                            on the property of the latter, and taken D Bonds; Mr. Walker Inform’d me you had agread to pay the money; Mr. Dabney Carr,
                            likewise, Inform’d me you had written to him, on the subject, to Know the amnt. he requested me to let you know the
                            amnt. and you would send the money—the two amnts  to £ 25.17. with Int from the 18 May last.— 
                  Very Respecfully yor ob Sert.
                        
                            Henry Williams
                            
                        
                        
                            
                                [Note in TJ’s hand:]
                     
                      25.17=86.16
                     Int. May 18.
                        
                    